Name: 84/78/EEC: Commission Decision of 21 December 1983 instituting in the prefecture of Ioannina, Greece, a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy
 Date Published: 1984-02-15

 Avis juridique important|31984D007884/78/EEC: Commission Decision of 21 December 1983 instituting in the prefecture of Ioannina, Greece, a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic) Official Journal L 044 , 15/02/1984 P. 0042 - 0046+++++COMMISSION DECISION OF 21 DECEMBER 1983 INSTITUTING IN THE PREFECTURE OF IOANNINA , GREECE , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 84/78/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS IT IS INTENDED THAT INTEGRATED MEDITERRANEAN PROGRAMMES SHOULD BE INTRODUCED ; WHEREAS PILOT ACTIONS ARE NECESSARY TO TEST THE METHODS FOR IMPLEMENTING THE INTEGRATED MEDITERRANEAN PROGRAMMES IN ORDER THAT SUCH PROGRAMMES MAY BE IMPLEMENTED AS SOON AS POSSIBLE AFTER THEIR ADOPTION ; WHEREAS THE PILOT ACTIONS CONSTITUTE A COHERENT SET OF OPERATIONS THAT ARE COMPATIBLE WITH EACH OTHER AND WITH THE REGIONAL DEVELOPMENT PROGRAMMES ; WHEREAS THEY HAVE INTRINSIC MERITS IN THE CONTEXT OF THE COMMUNITY'S POLICIES ; WHEREAS EACH PILOT ACTION IS ON A SMALLER SCALE THAN THE OPERATIONAL PLAN OF CAMPAIGN FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS THE PILOT ACTION IN QUESTION CONCERNS AN AREA WHICH EXHIBITS DEVELOPMENT PROBLEMS TYPICAL OF THOSE WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE INTENDED TO RESOLVE ; WHEREAS , IN ORDER TO ENSURE ITS EFFECTIVENESS , THE PILOT ACTION IN QUESTION WILL BE CARRIED OUT IN SUCCESSIVE STAGES WITH THE AGREEMENT OF THE NATIONAL AUTHORITIES OF THE MEMBER STATE CONCERNED AND IN CLOSE COOPERATION WITH THE REGIONAL AND LOCAL AUTHORITIES CONCERNED ; WHEREAS , IN GRANTING ASSISTANCE , THE COMMUNITY OUGHT TO TAKE ACCOUNT OF THE EXPERIENCE OBTAINED IN THE EARLIER STAGES , HAS ADOPTED THIS DECISION : ARTICLE 1 A PILOT ACTION IS HEREBY INSTITUTED IN THE PREFECTURE OF IOANNINA , GREECE , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . THIS PILOT ACTION IS DESCRIBED IN ANNEX 1 . ARTICLE 2 THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH RESPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED . ARTICLE 3 THE PILOT ACTION SHALL BE IMPLEMENTED BY MEANS OF SPECIFIC DECISIONS BY THE COMMISSION ON INDIVIDUAL OPERATIONS FORMING CONSTITUENT PARTS OF THE PILOT ACTION . THE DECISIONS SHALL DESCRIBE THE SUBSTANCE OF THE OPERATIONS , SHALL FIX THE COMMUNITY'S CONTRIBUTION TO THE FINANCING OF EACH OPERATION AND SHALL DEFINE THE PROCEDURES . THE GENERAL CONDITIONS TO BE MET FOR SUCH SPECIFIC DECISIONS TO BE TAKEN ARE SET OUT IN ANNEX 2 . ARTICLE 4 WITHIN THREE MONTHS OF THE COMPLETION OF ALL THE OPERATIONS UNDER THE PILOT ACTION , THE MEMBER STATE CONCERNED SHALL TRANSMIT TO THE COMMISSION A REPORT IN FIVE COPIES ON THE LESSONS TO BE DRAWN FROM THE PILOT ACTION AS A WHOLE FOR THE IMPLEMENTATION OF THE INTEGRATED MEDITERRANEAN PROGRAMMES . ARTICLE 5 THE ASSISTANCE THAT THE COMMISSION DECIDES UPON FOR THE PILOT ACTION SHALL NOT BIND THE COMMUNITY AS REGARDS THE FINAL SELECTION OF THE AREAS IN WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE TO BE CARRIED OUT . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE HELLENIC REPUBLIC . DONE AT BRUSSELS , 21 DECEMBER 1983 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE PREFECTURE OF IOANNINA 1 . TITLE PILOT ACTION TO DEVELOP TWO SMALL MOUNTAIN AREAS , CONTAINING FIVE COMMUNES IN THE PREFECTURE OF IOANNINA , GREECE , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE PURPOSE OF THE ACTION IS : - TO STUDY AND IMPROVE THE CONDITIONS OF AGRICULTURAL PRODUCTION , THROUGH MEASURES CONCERNING SHEEP AND GOAT FARMING STRUCTURES AND PRODUCTION SUPPORT ARRANGEMENTS , - TO DEVELOP TOURISM , ESPECIALLY TOURIST INFRASTRUCTURES , IN THE MOUNTAIN AREA OF ZAGORI AND VIKOS , - TO DEVELOP THE GENERAL INFRASTRUCTURE AND ESPECIALY COMMUNICATIONS , - TO IMPROVE VOCATIONAL TRAINING , ESPECIALLY OF WOMEN , IN CRAFT INDUSTRY . THE CHARACTERISTICS OF THE REGION ARE SUCH THAT THE EXPERIENCE WHICH WILL BE DERIVED FROM THE PROJECT WILL BE EXCEPTIONALLY USEFUL IN CORROBORATING , IN AN ESPECIALLY DIFFICULT ECONOMIC AND SOCIAL ENVIRONMENT , THE CHOICE OF CRITERIA AND OBJECTIVES , AND THEIR COHERENCE AND COMPATIBILITY , AND THE CAPABILITY OF LOCAL BODIES TO IMPLEMENT THEM . 3 . THE AREA COVERED AND ITS MAIN FEATURES THE ACTION IS BASED ON TWO SIMILAR AREAS , THE FIRST CONSITING OF THE COMMUNES OF ELAFOTOPOS , KATO PEDINA AND ANO PEDINA AND THE SECOND THE COMMUNES OF KEFALOKHORI AND PLAYA , WITH 400 AND 450 INHABITANTS EACH . THE TWO AREAS ACCOUNT FOR 13 700 HEAD OF SHEEP AND GOATS . BASICALLY , AGRICULTURE IS THE SOLE ECONOMIC ACTIVITY AND FARMING IS EXCEPTIONALLY DIFFICULT BECAUSE OF THE INADEQUATE PRODUCTION AND MARKETING CONDITIONS , INADEQUATE INFRASTRUCTURES , ESPECIALLY COMMUNICATIONS , THE LOW PRODUCTIVITY OF PASTURES , THE EXCEPTIONALLY DIFFICULT WINTER CONDITIONS AND THE LOW DEGREE OF SOCIAL MOBILITY . 4 . OPERATIONS FROM DECEMBER 1983 TO DECEMBER 1985 , THE ACTIVITIES LISTED BELOW ARE TO BE CARRIED OUT : ( A ) AGRICULTURE : - MAINTAINING EMPLOYMENT AND LIVESTOCK , IMPROVING INCOMES AND CONDITIONS OF WORK , - HIGH-QUALITY LIVESTOCK PRODUCTS IN SUFFICIENT QUANTITIES , - IMPROVING THE PRODUCTIVITY OF PASTURES , - TECHNICAL AND ECONOMIC ADVICE AND INFORMATION , - EXTENSION OF MARKETING SCHEMES , - IMPROVEMENT OF FARM INFRASTRUCTURES , ESPECIALLY RURAL ROADS , - PROTECTION OF FARMING AND FOREST SOILS ; ( B ) FARM TOURISM : - TOURIST INFRASTRUCTURE IN THE ZAGORI AREA AND RENOVATION OF FARM BUILDINGS OF TRADITIONAL ARCHITECTURAL STYLES ; ( C ) EMPLOYMENT : - IMPROVING THE LEVEL OF VOCATIONAL TRAINING OF WOMEN IN CRAFT INDUSTRY ; ( D ) INFRASTRUCTURES : - GENERAL INFRASTRUCTURES , MAINLY COMMUNICATIONS , - QUALITY OF LIFE IN FARMING AREAS ( CULTURAL CENTRES , MAINS WATER , LOCAL ROADS , CHILD-CARE CENTRES , DRAINAGE ) ; ( E ) SECONDARY SECTOR : - JOINT SERVICES FOR SMALL AND MEDIUM-SIZED UNDERTAKINGS ; ( F ) GENERAL : - STUDIES AND EXPERIMENTS TO VERIFY THE EFFICACITY AND APPLICABILITY OF DEVELOPMENT TECHNIQUES FOR IMPLEMENTATION AT LOCAL LEVEL AND TO INVESTIGATE ALTERNATIVE POSSIBILITIES . 5 . TIMETABLE FROM DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : THE MINISTRY FOR THE NATIONAL ECONOMY AND THE MINISTRY OF AGRICULTURE , - FOR IMPLEMENTATION : THE PREFECTURAL AUTHORITIES OF IOANNINA , THE GREEK TOURIST ORGANIZATION ( EOT ) AND THE GREEK ORGANIZATION OF SMALL AND MEDIUM-SIZED INDUSTRIES ( EOMMEKH ) . 7 . ESTIMATE OF COMMUNITY CONTRIBUTION AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) 1 ECU = DR 81,3367 . INSTRUMENTS : EAGGF GUIDANCE SECTION , THE ESF OR THE ERDF . NB : THE FINANCIAL ESTIMATES GIVEN IN THE TABLE MAY BE REVISED . PREPARATORY PILOT ACTION IN THE PREFECTURE OF IOANNINA , GREECE FINANCING ESTIMATES OPERATIONS * PAYMENTS TO BE MADE BY 31 DECEMBER 1984 * PAYMENTS TO BE MADE BY 31 DECEMBER 1985 * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY LINE 550 ) IN 1 000 ECU * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT * BUDGETARY LINE 550 * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT * BUDGETARY LINE 550 * * 1 000 ECU * % * 1 000 ECU * % * * 1 000 ECU * % * 1 000 ECU * % A . AGRICULTURE - EXTENSION SERVICE * - * - * - * - * - * 90 * 37,5 ( 1 ) * 50 * 30 ( 2 ) * 25 * 30 - INFRASTRUCTURE * - * - * - * - * - * 312,5 * 125 * 40 * 109,35 * 35 * 109,35 - PASTURES * - * - * - * - * - * 875 * 437,5 * 50 * - * - * - - LIVESTOCK CONTROL * - * - * - * - * - * 1 125 * 266,5 ( 3 ) ( 4 ) * 25 * 14,7 ( 5 ) * 25 * 14,7 - TORRENT CONTROL * - * - * - * - * - * 437,5 * 218,75 * 50 * - * - * - - PROCESSING / MARKETING * - * - * - * - * - * 165 * 82,5 * 50 * 16,5 * 10 * 16,5 B . TOURISM * - * - * - * - * - * 250 ( 6 ) * - * - * 125 * 50 * 125 C . TRAINING * - * - * - * - * - * 400 * 220 * 55 * 80 * 20 * 80 D . VILLAGE INFRASTRUCTURE - VILLAGE ROADS * - * - * - * - * - * 812,5 * 325 * 40 * 284,37 * 35 * 284,37 - COUNTRY ROADS * - * - * - * - * - * 875 * 350 * 40 * 306,25 * 35 * 306,25 - DRAINAGE * * * * * * * * * * * - CULTURAL CENTRES * - * - * - * - * - * 225 * 90 * 40 * 22,5 * 10 * 22,5 E . SECONDARY SECTOR - JOINT SERVICES FOR SMUS * - * - * - * - * - * 100 * - * - * 55 * 55 * 55 F . STUDIES * 180 * - * - * 135 * 75 * 169 * - * - * 126,75 * 75 * 261,75 TOTAL * 180 * - * - * 135 * * 5 836,5 * * 1 170,42 * * 1 305,42 ( 1 ) 12 500 ECU/EXPERT BY 3 BY 50 % ; DIFFERENCE ENTERED UNDER ARTICLE 550 . ( 2 ) 15 000 ECU/EXPERT BY 3 BY 75 % ; DIFFERENCE ENTERED UNDER ARTICLE 550 . ( 3 ) 50 % OF PUBLIC SPENDING , WHICH IN TURN WILL BE 50 % OF THE COST . ( 4 ) ON THE BASIS OF 50 % OF PUBLIC AID , FOR FIRST 18 135 ECU PER FARM ( REGULATION ( EEC ) NO 1975/82 ) . ( 5 ) ON THE SAME BASIS AS ABOVE FOR INVESTMENTS EXCEEDING 18 135 ECU PER FARM . ( 6 ) ANTICIPATED PUBLIC EXPENDITURE . ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE ENTIRELY FINANCED OUT OF THE APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES SPECIFIC DECISIONS WITHIN THE MEANING OF ARTICLE 3 MAY BE TAKEN IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 2 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE FINANCED PARTLY OUT OF APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND PARTLY OUT OF APPROPRIATIONS FROM COMMUNITY FUNDS OR UNDER COMMUNITY MEASURES ( IN PARTICULAR THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , THE EUROPEAN SOCIAL FUND , THE EUROPEAN REGIONAL DEVELOPMENT FUND AND THE COMMON MEASURE FOR THE RESTRUCTURING , MODERNIZATION AND DEVELOPMENT OF FISHERIES AND THE DEVELOPMENT OF AQUACULTURE ) , DECISIONS TO USE THE APPROPRIATIONS ENTERED UNDER BUDGETARY LINE 5 5 0 ARE TO BE TAKEN SEPARATELY AFTER APPROVAL OF EACH OPERATION UNDER THE PROCEDURES LAID DOWN FOR THE FUND OR MEASURE CONCERNED , AND IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 3 . THE HELLENIC REPUBLIC IS REQUIRED TO GRANT THE NECESSARY PRIORITY TO EACH OPERATION IN ACCORDANCE WITH THE PAYMENTS SCHEDULES SET OUT IN POINT 7 OF ANNEX 1 WHEN SUBMITTING APPLICATIONS FOR COMMUNITY AID FROM THE FUNDS OR UNDER THE MEASURES REFERRED TO IN POINT 2 OF THIS ANNEX .